Case: 16-16506    Date Filed: 02/07/2018   Page: 1 of 3


                                                             [DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-16506
                          ________________________

                      D.C. Docket No. 1:14-cv-20654-MGC



FRANK LOPEZ,
as Personal Representative of the Estate of Giraldo Lopez,
MAGALY NUNEZ-DELGADO,
individually and as assignee of Michelle Soto,

                                                 Plaintiffs-Appellees
                                                 Cross Appellants,

                                      versus

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

                                                 Defendant-Appellant
                                                 Cross Appellee.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                                (February 7, 2018)
               Case: 16-16506     Date Filed: 02/07/2018     Page: 2 of 3


Before MARCUS, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      This appeal arises out of a seven-day jury trial concerning claims for bad

faith under Florida common law. Appellees/Cross-Appellants Frank Lopez, as

executor for the estate of Giraldo Lopez (“Lopez’s estate”), and Magaly Nunez-

Delgado, individually and as assignee of Michelle Soto, brought these claims

against Appellant/Cross-Appellee Allstate Fire and Casualty Insurance Company

(“Allstate”). The jury returned a unanimous verdict, finding that Allstate did not

act in bad faith by failing to settle the claim of Lopez’s estate but that it acted in

bad faith by failing to the settle the claim of Magaly Nunez-Delgado. Subsequent

to trial, the district court entered a final judgment in favor of Allstate against

Lopez’s estate and in favor of Nunez-Delgado against Allstate.

      In an omnibus order filed thereafter, the district court denied various post-

trial motions filed by the parties. The district court later amended its judgment to

include, inter alia, damages for Nunez-Delgado in the amount of $315,000.00, plus

prejudgment interest of $40,486.59.

      Allstate appeals the district court’s final judgment, omnibus order, and

amended final judgment entered in favor of Nunez-Delgado. Lopez’s estate and

Nunez-Delgado appeal the district court’s omnibus order and amended final

judgment claiming, inter alia, that the district court’s jury charge and verdict form


                                            2
               Case: 16-16506     Date Filed: 02/07/2018     Page: 3 of 3


erroneously separated the claim into two bad faith claims, and that Nunez-Delgado

is entitled to prejudgment interest from an earlier date.

      After careful review, and with the benefit of oral argument, we find no

reversible error in any of the district court’s rulings or its jury instructions and

affirm the final judgment, the amended final judgment, and the omnibus order.

      AFFIRMED.




                                            3